Citation Nr: 1815903	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-27 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army National Guard from May to November 1960 and from October 1961 to August 1962.  He also had additional unverified service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which essentially reopened the Veteran's previously denied claim of service connection for bilateral hearing loss and denied this claim on the merits.  The RO also denied a claim of service connection for tinnitus.  The Veteran disagreed with this decision in May 2015.  He perfected a timely appeal in July 2015.  A videoconference Board hearing was held in January 2018 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board observes that, in an October 2008 rating decision, the RO denied, in pertinent part, the Veteran's claim of service connection for bilateral hearing loss (which was characterized as impaired hearing).  Although the Veteran timely disagreed with this decision, he did not perfect an appeal and this decision became final.  See 38 U.S.C. § 7104 (West 2012).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  In a rating decision dated on October 30, 2008, and issued to the Veteran and his service representative on October 31, 2008, the AOJ denied, in pertinent part, the Veteran's service connection claim for bilateral hearing loss (which was characterized as impaired hearing); although the Veteran timely disagreed with this decision, no appeal was perfected and it became final.

2.  The evidence received since the October 2008 rating decision relates to an  unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss because it shows that the Veteran's current bilateral hearing loss may be attributable to active service.

3.  The record evidence shows that the Veteran's current bilateral hearing loss and tinnitus are related to active service.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision, which denied the Veteran's claim of service connection for bilateral hearing loss, is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.302 (2017).

2.  Evidence received since the October 2008 AOJ decision in support of the claim of service connection for bilateral hearing loss is new and material; thus, this claim is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C. §§ 101(24), 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.2, 3.303, 3.304 (2017). 

4.  Tinnitus was incurred in active service.  38 U.S.C. §§ 101(24), 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.2, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran essentially contends that new and material evidence has been received to reopen his previously denied service connection claim for bilateral hearing loss.  He also contends that he incurred both bilateral hearing loss and tinnitus during active service, specifically as a result of in-service exposure to significant acoustic trauma while shooting rifles as a member of the U.S. Army National Guard.

New and Material Evidence Claim

In October 2008, the AOJ denied, in pertinent part, the Veteran's service  connection claim for bilateral hearing loss (which was characterized as impaired hearing).  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Although the Veteran timely disagreed with this rating decision, he did not perfect an appeal and this rating decision became final.

The claim of service connection for bilateral hearing loss may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen this previously denied service connection claim in statements on a VA Form 21-526EZ which was dated on February 9, 2015, and date-stamped as received by the AOJ on February 15, 2015.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for bilateral hearing loss, the evidence before VA at the time of the prior final AOJ decision consisted of his service treatment records, post-service VA and private treatment records, and lay statements.  The AOJ essentially found that, although the Veteran's post-service treatment records documented the presence of bilateral hearing loss, there was no medical evidence relating this disability to active service.  Thus, the claim was denied.

The newly received evidence includes an April 2015 VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ), private opinions from P. A. C., M.D., dated in February and August 2015 concerning the etiology of the Veteran's bilateral hearing loss, a private opinion from M. J. C., M.D., dated in July 2016 concerning the etiology of the Veteran's bilateral hearing loss, and the Veteran's lay statements and January 2018 Board hearing testimony.  All of this evidence is to the effect that the Veteran's current bilateral hearing loss is related to active service.  For example, in his February 2015 letter, Dr. P. A. C. opined that the Veteran's audiometric testing findings of mild sensorineural hearing loss sloping to severe or profound sensorineural hearing loss in both ears "are consistent with significant noise exposure and acoustic trauma due to the use of firearms while in the armed services."  The rationale for this opinion was a review of the Veteran's case history and audiometric testing findings.

Following VA hearing loss and tinnitus DBQ in April 2015, the VA examiner diagnosed the Veteran as having bilateral hearing loss.  This examiner opined that it was less likely than not that the Veteran's current bilateral hearing loss was related to active service.  The rationale for this opinion was that, although in-service noise exposure was conceded, the Veteran's service treatment records showed no "indication of acoustic trauma during service."  The rationale also was that the Veteran's hearing acuity was well within normal limits at his separation physical examination.

In his August 2015 letter, Dr. P. A. C. stated that he had reviewed the Veteran's VA medical records.  Dr. P. A. C. then reiterated his prior opinion that the Veteran's current bilateral hearing loss was related to active service.  The rationale for this opinion was a review of the Veteran's medical records, his case history, and audiometric testing findings.

In his July 2016 letter, M. J. C., M.D., stated that the Veteran reported significant in-service exposure to acoustic trauma from firing rifles without hearing protection several hours a day 5 days a week for 1 year.  Dr. M. J. C. reviewed the audiometric testing findings obtained by Dr. P. A. C.  Dr. M. J. C. opined that he agreed with Dr. P. A. C. that the Veteran's current bilateral hearing loss was related to active service.  The rationale for this opinion was a review of the Veteran's case history and the audiometric testing findings obtained by Dr. P. A. C.  

The Veteran testified at his January 2018 Board hearing that he had qualified as a member of the U.S. Army Rifle Team while on active service and shot rifles as part of his in-service duties on this team.  See Board hearing transcript dated January 26, 2018, at pp. 4.  He also testified that he initially noticed changes to his hearing while in service.  Id., at pp. 9.  He testified further that, while on the rifle team on active service, he fired at least 180 rounds of ammunition daily.  Id., at pp. 10-11.

The Board notes that the evidence which was of record at the time of the prior final AOJ decision in October 2008 did not indicate that the Veteran's bilateral hearing loss could be attributed to active service.  The newly received evidence suggests that the Veteran's current bilateral hearing loss may be related to active service.  The Board observes in this regard that the Court held in Shade v. Shinseki, 24 Vet. App 110 (2010), that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since October 2008 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss and raises a reasonable possibility of substantiating this claim.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for bilateral hearing loss is reopened.

Service Connection Claims

As noted above, new and material evidence has been received to reopen the previously denied service connection claim for bilateral hearing loss.  Having reopened this claim, the Board will proceed to adjudicate it on the merits.  The Veteran essentially contends that he incurred both bilateral hearing loss and tinnitus as a result of in-service exposure to significant acoustic trauma from shooting rifles while on active service.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  As noted, the Veteran contends that he was exposed to significant acoustic trauma while on active service which led him to develop bilateral hearing loss and tinnitus following his service separation.  The Board agrees.  The Veteran's available service personnel records (an NGB Form 22 dated in January 1963) show that he qualified as an expert marksman on the 30-caliber carbine rifle in March 1962.  The Veteran has asserted consistently that his in-service duties required him to shoot rifles for several hours a day every day of the week for 1 year.  Thus, the Board finds it reasonable to conclude that the Veteran likely was exposed to significant in-service acoustic trauma because such exposure is consistent with the facts and circumstances of his active service.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The Board next notes that the record evidence shows that the Veteran currently experiences disability due to bilateral hearing loss and tinnitus which may be attributable to active service.  As noted, both Dr. P. A. C. and Dr. M. J. C. opined that the Veteran's bilateral hearing loss was related to active service.  These opinions were based on the Veteran's credible reports of in-service exposure to significant acoustic trauma.  The Board already has conceded that the Veteran likely was exposed to significant acoustic trauma while on active service.  The Board finds the positive medical nexus opinions provided by these private clinicians concerning the contended etiological relationship between the Veteran's bilateral hearing loss and tinnitus and active service to be highly persuasive.

The Board acknowledges that, following VA hearing loss and tinnitus DBQ in April 2015, the VA examiner opined that it was less likely than not that the Veteran's current bilateral hearing loss and tinnitus were related to active service.  The Board notes in this regard that the April 2015 VA examiner found persuasive support for his negative nexus opinion in the fact that there was  no "indication of acoustic trauma during service" and the Veteran's hearing acuity was well within normal limits at his separation physical examination.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court also has held that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Having reviewed the April 2015 VA examiner's opinion, the Board finds that it is not probative on the issues of whether the Veteran's bilateral hearing loss and tinnitus are related to active service.  

The Veteran has asserted that he incurred bilateral hearing loss and tinnitus as a result of exposure to significant acoustic trauma from shooting rifles while on active service.  The Board has conceded that the Veteran likely was exposed to significant in-service acoustic trauma.  The record evidence shows that the Veteran currently experiences disability due to bilateral hearing loss and tinnitus which is attributed to such exposure.  The Board also has found that the most probative evidence of record (private opinions dated in February and August 2015 and in July 2016) supports the Veteran's assertions that he incurred bilateral hearing loss and tinnitus during active service.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss and for tinnitus is warranted.  See also 38 C.F.R. § 3.102 (2017).


ORDER

As new and material evidence has been received, the previously denied claim of service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


